                                                                                                                                  UST-10 COVER SHEET
                                                 MONTHLY OPERATING REPORT FOR
                                                CORPORATE OR PARTNERSHIP DEBTOR
                                                     (Including LLCs and LLPs)
Case No.        19-345-18-dwh11

Debtor          PPV, Inc.                                                                           Report Month/Year                     Dec-19



 Instructions: The debtor's monthly financial report shall include this cover sheet signed by the debtor and all UST forms and
 supporting documents. Exceptions, if allowed, are noted in the checklist below. Failure to comply with the reporting
 requirements of Local Bankruptcy Rule 2015-1(b) and 2015-2, or the U.S. Trustee's reporting requirements, is cause for
 conversion or dismissal of the case.

                                                                                                                                                 Not
The debtor submits the following with this monthly financial report:                                                        Completed         Applicable
UST-11      Comparative Income Statement or debtor's income statement (must include all line items                             X
               specified on UST-11).

UST-12          Comparative Balance Sheet or debtor's balance sheet (must include all line items specified                            X
               on UST-12. The debtor's balance sheet, if used, shall include a breakdown of pre- and post-petition liabilities.
               The breakdown may be provided as a separate attachment to the debtor's balance sheet.

UST-13          Comparative Cash Flow Statement or debtor's cash flow statement (must include all line                                X
               items specified on UST-13). Complete this statement if the debtor is reporting based on the accrual basis of
               accounting. This is the required method, unless other arrangements have been made with the U.S. Trustee.

UST-14          Summary of Disbursements                                                                                              X

UST-14A         Statement of Cash Receipts and Disbursements                                                                          X
               Complete one or more to include all bank accounts or other sources of debtor funds. Attach copies of
               monthly bank statements and all supporting documents described in the instructions.

UST-14B         Additional Disbursement Information                                                                                   X


UST-15          Statement of Aged Receivables                                                                                         X
               Provide a detailed accounting of aged receivables on, or as an attachment to, UST-15.

UST-16          Statement of Aged Post-Petition Payables                                                                              X
               Provide a detailed accounting of aged post-petition payables on, or as an attachment to, UST-16.

UST-17          Statement of Operations                                                                                               X
               When applicable, UST-17 shall include copies of supporting documents such as an escrow statement for the
               sale of real property, an auctioneer's report for property sold at auction, or a certificate of insurance or copy of
               debtor's bond for any change in insurance or bond coverage.

                                              DEBTOR'S CERTIFICATION
I certify under penalty of perjury that (1) I have personally prepared this financial report or directly supervised its preparation, and (2)
the information contained in this monthly financial report is complete, true, and accurate to the best of my knowledge, information,
and belief. For additional information, see disclosures on UST-12, pg. 2.
BY: /s/ George R. Sullivan___________                         DATE: Jan. 28, 2020_____________
TITLE: CFO______________________
The debtor, or trustee, if appointed, must sign the monthly financial report. Only an authorized officer may sign a financial report for a corporate
debtor and only a general partner has authority to sign a financial report for a partnership debtor. Debtor's counsel may not sign a financial report for
the debtor.




         Monthly Operating Report -Corporate or Partnership Debtor                                                                           Page 1 of 13
         United States Trustee-Oregon                                                                                                         (Revised 3/4/11)



                                            Case 19-34517-dwh11                     Doc 126          Filed 01/28/20
                                                                                                                                          UST-11


                                                                                                    Case Number: 19-345-18-dwh11
                                                                                                    Report Mo/Yr:           Dec-19
Debtor: PPV, Inc.

                                         UST-11, COMPARATIVE INCOME STATEMENT

 INSTRUCTIONS: The initial report should include only business activity commencing from the petition date through the end of the month.



                                                                  MO/YR               MO/YR              MO/YR              Cumulative
                                       For the Month of:                                                                     To Date
Revenue                                                              231,015                                                     231,015
Less: Returns and Allowances                                                                                                          -
NET REVENUE                                                          231,015                  -                   -              231,015

Cost of Goods sold:                                        Costs of Good Sold Not Calculated on Nonconsolidated
         Beginning Inventory                               Basis. Actual cash expenditures reflected in Operating                            -
         Add: Purchases                                    Expenses, below.                                                                  -
         Less: Ending Inventory                                                                                                              -
Cost of Goods Sold                                                         -                  -                   -                          -

Additional Costs of Good Sold:
         Direct Labor                                                                                                                        -
         Freight In                                                                                                                          -
TOTAL COST OF GOOD SOLD                                                    -                  -                   -                          -

Other Operating Expenses:
        Officers' Salaries (Net)                                      15,762                                                          15,762
        Other Salaries (Net)                                          36,636                                                          36,636
        Payroll Taxes (Total)                                         20,470                                                          20,470
        Employee Benefits                                             43,782                                                          43,782
        Other Taxes                                                    5,688                                                           5,688
        Insurance                                                      1,650                                                           1,650
        Rent/Lease                                                    45,833                                                          45,833
        General and Administrative                                   126,155                                                         126,155
TOTAL OPERATING EXPENSES                                             295,975                  -                   -                  295,975
NET OPERATING INCOME (LOSS)                                          (64,960)                 -                   -                  (64,960)

Add:       Other Income                                                                                                                      -

Less:  Shareholder Payment                                            (15,000)                                                        (15,000)
       Voidable Post-Petition Withdrawal                               (2,076)
Less:  Non-recurring items
            Professional Fees                                          (9,406)                                                            (9,406)
            UST Fees                                                                                                                         -
            Other (specify)                                                                                                                  -
TOTAL NON-RECURRING ITEMS                                             (26,482)                -                   -                       (9,406)

GAIN (LOSS) ON DISPOSAL OF ASSETS                                                                                                            -

NET INCOME (LOSS) BEFORE INCOME TAX                                 (106,441)                 -                   -                   (89,366)
Income Taxes                                                                                                                              -
NET INCOME (LOSS)                                                   (106,441)                 -                   -                   (89,366)




        Monthly Operating Report -Corporate or Partnership Debtor                                                                    Page 2 of 13
        United States Trustee-Oregon                                                                                                  (Revised 3/4/11)



                                         Case 19-34517-dwh11                   Doc 126        Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
                                                                                                                      UST-12


                                                                                   Case Number: 19-345-18-dwh11
                                                                                   Report Mo/Yr:              Dec-19
Debtor:    PPV, Inc.

                                         UST-12, COMPARATIVE BALANCE SHEET

                                                         MO/YR         MO/YR          MO/YR          PER SCHEDULES
ASSETS                    As of month ending:                                                        (i.e. Petition Date)
   Current Assets
         Cash-Restricted
         Cash-Unrestricted                                 164,555                                                  77,225
            TOTAL CASH                                     164,555            -               -                     77,225

         Accounts Receivable                               751,179                                                567,216
         Less: Doubtful Accounts (91+)                      (6,269)
            NET ACCOUNTS RECEIVABLE                        744,910            -               -                   567,216
         Voidable Transfer Claim(s)                          2,076
         Notes Receivable                                  578,585                                                578,585
         Professional Fee Retainer                          27,500
         Inventory (see note below)                         40,517                                                 40,517
         Prepaid Expenses                                  120,170                                                120,170
         Other (attach list)
   TOTAL CURRENT ASSETS                                  1,648,737            -               -                1,383,713
   Fixed Assets
         Real Property/Buildings
         Equipment                                       1,958,028                                             1,958,028
         Accumulated Depreciation
   NET FIXED ASSETS                                      1,958,028            -               -                1,958,028

   Other Assets (Per Schedules)                          1,215,115                                             1,215,115
TOTAL ASSETS                                             4,821,880            -               -                4,556,856


LIABILITIES
   Post-Petition Liabilities
         Trade Accounts Payable                              45,964
         Taxes Payable
         Accrued Professional Fees                            9,406
         Notes Payable
         Rents and Lease payables
         Accrued Interest
         Other (specify)
   TOTAL POST-PETITION LIABILITIES                           55,370           -               -                          -
   Pre-Petition Liabilities
         Secured Debt                                    2,974,397                                             2,974,397
         Priority Debt                                      61,707                                               107,455
         Unsecured Debt                                  2,810,471                                             2,810,471
         Other (attach list)
   TOTAL PRE-PETITION LIABILITIES                        5,846,575            -               -                5,892,323

TOTAL LIABILITIES                                      5,901,944              -               -                5,892,323
   Method of inventory valuation: Cost, Inventory Not Updated
   Secured Debt includes Crestmark obligation and current line of credit; pre-petition amount not adjusted.



       Monthly Operating Report -Corporate or Partnership Debtor                                              Page 3 of 13
       United States Trustee-Oregon                                                                            (Revised 3/4/11)



                                      Case 19-34517-dwh11          Doc 126   Filed 01/28/20
                                                                                                                             UST-12


                                                                                          Case Number: 19-345-18-dwh11
                                                                                          Report Mo/Yr:            Dec-19
Debtor:    PPV, Inc.

                                        UST-12, COMPARATIVE BALANCE SHEET

                                                           MO/YR             MO/YR            MO/YR          PER SCHEDULES
EQUITY                     As of month ending:                                                               (i.e. Petition Date)
  Owners' Equity (or Deficit)

           Prepetition Owners' Equity
           Post-petition Cumulative Profit or (Loss)
           Direct Charges to Equity (Explain)

   TOTAL OWNERS' EQUITY (DEFICIT)                                  -                -                 -                          -


   TOTAL LIABILITIES AND OWNERS'
   EQUITY(DEFICIT)                                         5,901,944                -                 -                5,892,323


                                                 Disclosures and Qualifications

 Debtor's books and records are kept on a consolidated basis with PPV, Inc. on an accrual accounting method. To separate Bravo
 and PPV finances as required for completion of this Report, Debtors will be using a non-GAAP hybrid accounting method;
 Debtor's consolidated financial reporting is available on request to Debtor's counsel. Accounts Receiveables and Accounts
 Payable are separated on an account-designation basis; AR and AP separation has not been reviewed on an per-receiveable (or
 part thereof) or per-payable (or part thereof) basis.

 As presented herein, Debtor's income and expenses are cash method, while professional fees, payables, and accounts
 receiveable will be accrued. As a result of the modified accounting method, certain sheets will not reconcile.

 Professional Fees (UST-11, UST-12) have been equally divided between the debtors in this jointly administered case;
 Professional Fees are based, in part, on unreviewed time for the jointly administered case and constitute an estimate. Unearned
 retainer has also been equally divided between the debtors.

 Consolidated financial reports, consistent with Debtor's books and records, are attached.




       Monthly Operating Report -Corporate or Partnership Debtor                                                        Page 4 of 13
       United States Trustee-Oregon                                                                                      (Revised 3/4/11)



                                      Case 19-34517-dwh11              Doc 126      Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
                                                                                                                            UST-13


                                                                                        Case Number: 19-345-18-dwh11
                                                                                        Report Mo/Yr:            Dec-19
Debtor:   PPV, Inc.

                                         UST-13, COMPARATIVE CASH FLOW STATEMENT
                                                         MO/YR       MO/YR      MO/YR                           Cumulative
                                     As of month ending:                                                       Filing to Date

NET INCOME (LOSS)                                         (106,441)

ADJUSTMENTS TO RECONCILE NET INCOME
   TO NET CASH:

   Depreciation and Amortization                        As discused in the Disclosures and Qualifications on UST-12, Pg. 2,
   (Gain) Loss on Sale of Assets                        debtor's income and expenses are cash method, while professional
                                                        fees, payables, and accounts receiveable will be accrued. As a
   (Increase) Decrease in Prepaids                      result of the modified accounting method, the comparative cash flow
   (Increase) Decrease in Receivables                   will not reconcile. Please refer to the consolidated financial reports,
   (Increase) Decrease in Inventory                     consistent with Debtor's books and records, are attached.

   Increase (Decrease) in Payables
   Increase (Decrease) in Taxes Payable
   Increase (Decrease) in Professional Fees
   Increase (Decrease) in Rents/Leases Pay
   Increase (Decrease) in Accrued Interest




NET CASH PROVIDED BY OPERATIONS                           (106,441)

CASH FLOWS FROM INVESTING/FINANCING:

   Purchase of Fixed Assets
   Proceeds from Sale of Fixed Assets
   Capital Contributions
   Loan Proceeds                                           339,475
   Loan Principal and Capital Lease Payments              (231,015)




NET INCREASE (DECREASE) IN CASH                               2,019

BEGINNING CASH                                                    -                -                 -

ENDING CASH




      Monthly Operating Report -Corporate or Partnership Debtor                                                         Page 5 of 13
      United States Trustee-Oregon                                                                                       (Revised 3/4/11)



                                         Case 19-34517-dwh11          Doc 126     Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
                                                                                                                                      UST-14


                                                                                Case Number:                         19-345-18-dwh11
                                                                                Report Mo/Yr:                                   Dec-19

Debtor:        PPV, Inc.

                                              UST-14, SUMMARY OF DISBURSEMENTS

INSTRUCTIONS: BEFORE COMPLETING THIS PAGE, prepare UST-14A (see next page) to include all bank accounts or other
sources of the debtor's funds. The disbursement total will be used to complete this SUMMARY OF DISBURSEMENTS.

The debtor is responsible for providing accurate monthly disbursement totals for purposes of calculating its obligation pursuant to 28
U.S.C. § 1930(a)(6) to pay statutory fees to the U.S. Trustee. The disbursement total encompasses all payments made by the debtor
during the reporting month, whether made directly by the debtor or by another party for the debtor. It includes checks written and cash
payments for inventory and equipment purchases, payroll and related taxes and expenses, other operating costs, and debt reduction.
It also includes payments made pursuant to joint check arrangements and those resulting from a sale or liquidation of the debtor's
assets. The only transactions normally excluded from the disbursement total are transfers within the same reporting month between
multiple debtor accounts.

The U.S. Trustee payment is due on the last day of the month following the end of each calendar quarter, or on April 30, July 31,
October 31, and January 31, respectively. Because the amount billed is an estimate, the debtor is responsible for paying the correct
statutory fee based on actual disbursements for the calendar quarter, or portion thereof while the debtor is in Chapter 11 (i.e. until the
case is converted, dismissed, or closed by final decree). Failure to pay statutory fees to the U.S. Trustee is cause for conversion or
dismissal of the case. A copy of the statutory fee schedule may be found in the Chapter 11 Guidelines on the U.S. Trustee's website
located at:

                      http://www.justice.gov/ust/r18/portland/chapter11.htm
                      http://www.justice.gov/ust/r18/eugene/chapter11.htm

If you have any questions about how to compute the disbursement total, please call the U.S. Trustee's office:

Portland, OR             (503) 326-4000
Eugene, OR               (541) 465-6330




               (UST-14A, with attachments, should follow this page.)


COMPUTATION OF MONTHLY DISBURSEMENT TOTAL
Total disbursements from UST-14A                                                                                      $      353,696.77
Cash payments not included in total above (if any)
Disbursements made by third parties for the debtor (if any, explain)
            (Excludes Bravo Disbursements, Accounted for on Bravo's 2015 Reports)
TOTAL DISBURSEMENTS THIS MONTH FROM ALL SOURCES                                                                       $      353,696.77
                                                                                                   Yes         No
At the end of this reporting month, did the debtor have any delinquent statutory fees
 owing to the U.S. Trustee?

(If yes, list each quarter that is delinquent and the amount due along with an explanation)

Quarter        Explanation                                                                                           Amount




        Monthly Operating Report -Corporate or Partnership Debtor                                                            Page 6 of 13
        United States Trustee-Oregon                                                                                           (Revised 3/4/11)



                                          Case 19-34517-dwh11             Doc 126       Filed 01/28/20
                                                                                                                 UST-14A
                                                                                  Case Number:           19-345-18-dwh11
Debtor:                                                                           Report Mo/Yr:                   Dec-19
PPV, Inc.

                               UST-14A - STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS



INSTRUCTIONS: Include all bank accounts or other source of the debtor's funds and attach supporting documents
as indicated on the checklist below. Use additional sheets as necessary.

Depository (Bank) Name                         Columbia         Columbia            KeyBank
Account Number                                   6662             0821                5014
Type of Account                                Operating         Payroll            Checking                TOTALS

Beginning Cash Balance                          135,728.35             564.89            500.00              136,793.24
Add:
Transfers in (Intra)                                                114,685.00                               114,685.00
Receipts deposited                              685,168.40                                                   685,168.40
Transfers in (Bravo)                                                                                                -
  Total Cash Receipts                           685,168.40          114,685.00              -        -       799,853.40

Subtract:
Transfers out (Intra)                          (114,685.00)                                                  (114,685.00)
Transfers out (Bravo)                          (303,710.00)                                                  (303,710.00)
Disbursements by check or debit                (291,810.60)         (61,836.17)          (50.00)             (353,696.77)
Other                                                                                                                -
  Total Cash Disbursements                     (710,205.60)         (61,836.17)          (50.00)     -       (772,091.77)

Ending Cash Balance                             110,691.15           53,413.72           450.00      -       164,554.87


Does each account identified above include the following supporting documents, as required: Indicate YES, NO or
NOT APPLICABLE in the boxes below.

Monthly bank statement copy
(do not include bank statement copies
with the report filed with the Bankruptcy
Court)

Bank reconciliation (including
outstanding checks and deposits in
transit)

A detailed list of receipts for the account
(deposit log or receipts journal)

A detailed list of disbursements for the
account (check register or disbursement
journal)

Funds received and/or
disbursed by another party




        Monthly Operating Report -Corporate or Partnership Debtor                                                Page 7 of 13
        United States Trustee-Oregon                                                                              (Revised 3/4/11)



                                       Case 19-34517-dwh11            Doc 126       Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
01/27/2020 09:23:37 AM                                                    Bravo Environmental NW, Inc.                                                                Page 1 of 5
                                                                             G/L History Detail Report
                                                                               12/11/19 To 01/02/20



 Account
   No        Trx Date     Jrnl   Audit No   G/L Trx No   Line       Job                  Description               Debit            Credit            Vnd / Cust No     Trx No

1001        Columbia Bank-PPV Operations

           12/11/19      G/L         6170         6489          2           TFR to Bravo Payroll                                        2,575.00
           12/11/19      G/L         6170         6490          2           TFR to Bravo Payroll                                       51,470.00
           12/11/19      G/L         6172         6492          2           TFR to Bravo Checking                                       8,500.00
           12/11/19      G/L         6173         6493          2           12/11/19 WireAdvance Crestmark           216,370.00
           12/11/19      G/L         6174         6494          2           12/11/19 WireAdvance Crestmark                            216,370.00
           12/11/19      A/P        26046      197014           2           A/P OTHER (EFT)                                             5,830.68         KING C 001       104142
           12/12/19      G/L         6183         6505          2           ESG Deposit refund                             300.00
           12/12/19      A/P        26037      196948           2           A/P OTHER (EFT)                                                  299.07    CORPOR 01P         105597
           12/12/19      A/P        26037      196949           2           A/P OTHER (EFT)                                                  889.98    CORPOR 01P         105598
           12/12/19      A/P        26037      196950           2           A/P OTHER (EFT)                                                  722.37    CORPOR 01P         105599
           12/12/19      A/P        26037      196951           2           A/P OTHER (EFT)                                             1,902.21       CORPOR 01P         105600
           12/12/19      A/P        26037      196952           2           A/P OTHER (EFT)                                                  171.48    CORPOR 01P         105601
           12/12/19      A/P        26037      196953           2           A/P OTHER (EFT)                                                  220.57    CORPOR 01P         105602
           12/12/19      A/P        26037      196954           2           A/P OTHER (EFT)                                                  769.29    CORPOR 01P         105603
           12/12/19      A/P        26037      196955           2           A/P OTHER (EFT)                                             3,056.72       CORPOR 01P         105604
           12/12/19      A/P        26037      196956           2           A/P OTHER (EFT)                                                  311.15    CORPOR 01P         105605
           12/12/19      A/P        26037      196957           2           A/P OTHER (EFT)                                                  622.63    CORPOR 01P         105606
           12/12/19      A/P        26069      197132           2           PRE-PAID EFT December Vis                                        465.66      VISION 01P       106624
           12/13/19      G/L         6177         6497          2           Wire - APP Fueling for Deposit                             35,000.00
           12/13/19      G/L         6178         6499          1           Crestmark Funding Deposit                296,491.30
           12/13/19      G/L         6179         6500          1           Crestmark Funding Deposit                                 296,491.30
           12/13/19      G/L         6179         6501          1           Crestmark Funding Deposit                196,491.30
           12/13/19      A/P        26059      197107           2           A/P CHECK RUN                                              32,583.37        BDC PR 01P        106601
           12/16/19      G/L         6177         6498          2           Wire - JR LeSure truck fuel                                      599.79
           12/16/19      G/L         6182         6504          2           TFR to Bravo checking                                      18,100.00
           12/16/19      G/L         6195         6517          1           MCA ACH correction                         1,066.69
           12/16/19      A/P        26064       197113          2           PRE-PAID EFT Dec, 2019 An                                        566.45    COLUMB 02P         106614
           12/18/19      G/L         6185         6507          2           TFR to Bravo Payroll                                       49,450.00
           12/18/19      G/L         6187         6508          1           Crestmark Advance                        261,694.09
           12/18/19      G/L         6188         6509          2           TFR to PPV Payroll                                         58,000.00
           12/19/19      G/L         6191         6513          2           TFR to PPV Payroll                                               100.00
           12/19/19      A/P        23198      174094           2           A/P CHECK RUN                                                    729.00           MISC         93497
           12/19/19      A/P        23198      174095           2           A/P CHECK RUN                                  729.00                             MISC         93871
           12/19/19      A/P        26080      197264           2           A/P OTHER (EFT)                                            41,354.01       CRESTM 01P         106511

                                                                Case 19-34517-dwh11                Doc 126   Filed 01/28/20
01/27/2020 09:23:37 AM                                                    Bravo Environmental NW, Inc.                                                             Page 2 of 5
                                                                             G/L History Detail Report
                                                                               12/11/19 To 01/02/20



 Account
   No        Trx Date     Jrnl   Audit No   G/L Trx No   Line       Job                 Description             Debit            Credit            Vnd / Cust No     Trx No

1001        Columbia Bank-PPV Operations

           12/19/19      A/P        26084      197268           2           A/P OTHER (EFT)                                          3,402.69        CESCO 01P         106739
           12/19/19      A/P        26085      197269           2           A/P CHECK RUN                                                 772.00 OREGON DMV            105857
           12/19/19      A/R        42275        95057          1           Deposit/Other
           12/20/19      G/L         6193         6515          2           TFR from PPV                                             2,000.00
           12/20/19      G/L         6193         6515          4           TFR from PPV                                             1,500.00
           12/20/19      A/P        26089      197278           2           A/P CHECK RUN                                           10,000.00         JAMES 01P        106755
           12/20/19      A/P        26089      197279           2           A/P CHECK RUN                                35.33                        JAMES 01P         97235
           12/20/19      A/P        26089      197280           2           A/P CHECK RUN                               251.55                        JAMES 01P         97236
           12/20/19      A/P        26089      197281           2           A/P CHECK RUN                                41.90                        JAMES 01P         97261
           12/20/19      A/P        26089      197282           2           A/P CHECK RUN                                95.00                        JAMES 01P         97262
           12/20/19      A/P        26089      197283           2           A/P CHECK RUN                               506.42                        JAMES 01P         97416
           12/20/19      A/P        26089      197284           2           A/P CHECK RUN                                94.64                        JAMES 01P         97417
           12/20/19      A/P        26089      197285           2           A/P CHECK RUN                                20.97                        JAMES 01P         98500
           12/20/19      A/P        26089      197286           2           A/P CHECK RUN                               880.20                        JAMES 01P         98588
           12/20/19      A/P        26089      197287           2           A/P CHECK RUN                               328.85                        JAMES 01P         98589
           12/20/19      A/P        26089      197288           2           A/P CHECK RUN                                53.92                        JAMES 01P         98810
           12/20/19      A/P        26089      197289           2           A/P CHECK RUN                                29.95                        JAMES 01P         98811
           12/20/19      A/P        26089      197290           2           A/P CHECK RUN                               801.07                        JAMES 01P         99821
           12/20/19      A/P        26089      197291           2           A/P CHECK RUN                               723.65                        JAMES 01P        100888
           12/20/19      A/P        26089      197292           2           A/P CHECK RUN                               219.93                        JAMES 01P        100892
           12/20/19      A/P        26089      197293           2           A/P CHECK RUN                                47.15                        JAMES 01P        101303
           12/20/19      A/P        26089      197294           2           A/P CHECK RUN                                62.87                        JAMES 01P        101683
           12/20/19      A/P        26089      197295           2           A/P CHECK RUN                           1,272.32                          JAMES 01P        102072
           12/20/19      A/P        26089      197296           2           A/P CHECK RUN                               235.49                        JAMES 01P        102073
           12/20/19      A/P        26089      197297           2           A/P CHECK RUN                                99.95                        JAMES 01P        103114
           12/20/19      A/P        26089      197298           2           A/P CHECK RUN                               543.89                        JAMES 01P        103356
           12/20/19      A/P        26089      197299           2           A/P CHECK RUN                               324.45                        JAMES 01P        103358
           12/20/19      A/P        26089      197300           2           A/P CHECK RUN                               576.39                        JAMES 01P        104478
           12/20/19      A/P        26089      197301           2           A/P CHECK RUN                               303.90                        JAMES 01P        104479
           12/20/19      A/P        26089      197302           2           A/P CHECK RUN                                            7,549.79         JAMES 01P        106757
           12/20/19      A/P        26091      197304           2           A/P OTHER (EFT)                                         34,150.36       WASCO 001          105318
           12/20/19      A/P        26091      197305           2           A/P OTHER (EFT)                                               438.17    WASCO 001          105860
           12/20/19      A/P        26091      197306           2           A/P OTHER (EFT)                                               411.47    WASCO 001          106073
           12/21/19      A/P        26221      198276           2           PRE-PAID EFT Fuel 12.16-2                                8,924.49        APP FU 001        107279

                                                                Case 19-34517-dwh11             Doc 126   Filed 01/28/20
01/27/2020 09:23:37 AM                                                    Bravo Environmental NW, Inc.                                                                Page 3 of 5
                                                                             G/L History Detail Report
                                                                               12/11/19 To 01/02/20



 Account
   No        Trx Date     Jrnl   Audit No   G/L Trx No   Line       Job                  Description               Debit            Credit            Vnd / Cust No     Trx No

1001        Columbia Bank-PPV Operations

           12/23/19      G/L         6197         6519          2           TFR to PPV Payroll                                          1,500.00
           12/23/19      G/L         6198         6520          2           TFR to Bravo Checking                                      35,900.00
           12/23/19      A/P        26102      197346           2           A/P CHECK RUN                                               2,143.72        REEDC 01P         106764
           12/23/19      A/P        26104      197350           2           PRE-PAID EFT PPV Lease #1                                   4,283.93         QL TIT 001       106775
           12/23/19      A/P        26182      197901           2           PRE-PAID EFT Tires for TT                                   1,540.80        INDUST 02P        107198
           12/23/19      A/R        42330        95201          1           Deposit/Other
           12/24/19      G/L         6201         6523          1           Refund Deposits                                766.19
           12/24/19      G/L         6202         6524          2           TFR to PPV payroll                                               200.00
           12/24/19      G/L         6205         6529          2           TFR to Bravo Payroll                                       47,100.00
           12/24/19      G/L         6205         6528          2           TFR to PPV Payroll                                               530.00
           12/24/19      A/P        26221      198284           2           PRE-PAID EFT Transmission                                        396.74     APP FU 001        107324
           12/26/19      G/L         6207         6531          1           Crestmark AR-LOC advance                 187,000.00
           12/26/19      G/L         6208         6532          2           TFR to Bravo Checking                                      24,600.00
           12/26/19      A/P        26116      197450           2           A/P CHECK RUN                                               1,183.84         SAIF C 01P       106864
           12/26/19      A/P        26118      197452           2           A/P OTHER (EFT)                                355.82                        SAIF C 01P       105893
           12/26/19      A/P        26118      197453           2           A/P OTHER (EFT)                                                  355.82      SAIF C 01P       106865
           12/27/19      G/L         6209         6533          2           TFR to Bravo Checking                                       4,950.00
           12/27/19      A/P        26120      197455           2           A/P CHECK RUN                                                    170.00     CLEANF 01P        105957
           12/27/19      A/P        26120      197456           2           A/P CHECK RUN                                                     35.00     CLEANF 01P        106284
           12/27/19      A/P        26120      197457           2           A/P CHECK RUN                                                     75.00     CLEANF 01P        106286
           12/27/19      A/P        26120      197458           2           A/P CHECK RUN                                                    130.00     CLEANF 01P        106287
           12/27/19      A/P        26120      197459           2           A/P CHECK RUN                                                    130.00     CLEANF 01P        106712
           12/27/19      A/P        26120      197460           2           A/P CHECK RUN                                               1,234.63         JACOB 01P        106871
           12/27/19      A/P        26123      197468           2           A/P OTHER (EFT)                                             3,666.20        ODOT/M 001        106876
           12/27/19      A/P        26124      197469           2           A/P CHECK RUN                                                     30.00    CENTUR 01P         105868
           12/27/19      A/P        26124      197470           2           A/P CHECK RUN                                                    179.00    CENTUR 01P         105887
           12/27/19      A/P        26124      197471           2           A/P CHECK RUN                                                     10.00    CENTUR 01P         105954
           12/27/19      A/P        26124      197472           2           A/P CHECK RUN                                                     10.00    CENTUR 01P         106280
           12/27/19      A/P        26124      197473           2           A/P CHECK RUN                                                     10.00    CENTUR 01P         106295
           12/27/19      A/P        26124      197474           2           A/P CHECK RUN                                               1,800.00         CITY O 01P       105881
           12/27/19      A/P        26124      197475           2           A/P CHECK RUN                                                    126.77      CITY O 03P       105553
           12/27/19      A/P        26124      197476           2           A/P CHECK RUN                                              43,937.32         CITY O 03P       105618
           12/27/19      A/P        26124      197477           2           A/P CHECK RUN                                               1,145.05       COMCAS 01P         106095
           12/27/19      A/P        26124      197478           2           A/P CHECK RUN                                                    263.93    COMCAS 01P         106096

                                                                Case 19-34517-dwh11                Doc 126   Filed 01/28/20
01/27/2020 09:23:37 AM                                                    Bravo Environmental NW, Inc.                                                               Page 4 of 5
                                                                             G/L History Detail Report
                                                                               12/11/19 To 01/02/20



 Account
   No        Trx Date     Jrnl   Audit No   G/L Trx No   Line       Job                  Description              Debit            Credit            Vnd / Cust No     Trx No

1001        Columbia Bank-PPV Operations

           12/27/19      A/P        26124      197479           2           A/P CHECK RUN                                                    71.43     FED EX 01P        105674
           12/27/19      A/P        26124      197480           2           A/P CHECK RUN                                                   103.50     NW NAT 01P        104439
           12/27/19      A/P        26124      197481           2           A/P CHECK RUN                                                   339.13     NW NAT 01P        105551
           12/27/19      A/R        42378        95324          1           Deposit/Other
           12/28/19      A/P        26251      198535           2           PRE-PAID EFT Fuel 12.23-2                                  3,837.07        APP FU 001        107423
           12/30/19      G/L         6213         6534          2           TFR to Bravo Checking                                     23,500.00
           12/30/19      G/L         6214         6535          2           Agile Premium pmt correction                               3,077.38
           12/30/19      G/L         6225         6570          2           APP Fueling EFT                                                  78.80
           12/30/19      G/L         6238         6591          2           APP Fueling EFT                                78.80
           12/30/19      A/P        26129      197543           2           A/P OTHER (EFT)                                            7,553.93        CESCO 01P         106885
           12/30/19      A/P        26130      197544           2           A/P VOID CHECK                                179.00                      CENTUR 01P         105887
           12/30/19      A/P        26130      197545           2           A/P VOID CHECK                                 10.00                      CENTUR 01P         105954
           12/30/19      A/P        26130      197546           2           A/P VOID CHECK                                 10.00                      CENTUR 01P         106280
           12/30/19      A/P        26130      197547           2           A/P VOID CHECK                                 10.00                      CENTUR 01P         106295
           12/30/19      A/P        26130      197548           2           A/P VOID CHECK                                 30.00                      CENTUR 01P         105868
           12/30/19      A/P        26132      197550           2           A/P CHECK RUN                                                    30.00    CENTUR 01P         105868
           12/30/19      A/P        26132      197551           2           A/P CHECK RUN                                                    10.00    CENTUR 01P         105954
           12/30/19      A/P        26132      197552           2           A/P CHECK RUN                                                    10.00    CENTUR 01P         106280
           12/30/19      A/P        26132      197553           2           A/P CHECK RUN                                                    10.00    CENTUR 01P         106295
           12/30/19      A/P        26218      198246           2           A/P OTHER (EFT)                                                  78.80     APP FU 001        106854
           12/31/19      G/L         6215         6536          2           Pape Kenworth payment correct                                   523.23
           12/31/19      G/L         6217         6537          2           TFR to Payroll Accounts                                   37,565.00
           12/31/19      G/L         6217         6537          4           TFR to Payroll Accounts                                   50,855.00
           12/31/19      A/P        26152      197746           2           A/P OTHER (EFT)                                                 188.00    OREGON 05P         105412
           12/31/19      A/P        26152      197747           2           A/P OTHER (EFT)                                                 188.00    OREGON 05P         106574
           12/31/19      A/P        26152      197748           2           A/P OTHER (EFT)                                                  20.09    OREGON 05P         106989
           12/31/19      A/P        26152      197749           2           A/P OTHER (EFT)                                                    .56    OREGON 05P         107035
           12/31/19      A/P        26167      197776           2           PRE-PAID EFT PPV Dec 2019                                        16.40      PAY TR 001       107092
           12/31/19      A/P        26167      197778           2           PRE-PAID EFT PPV Dec 2019                                  1,328.62         TOTAL 01P        107093
           12/31/19      A/P        26273      198722           2           PRE-PAID EFT Fuel 12.30-3                                  1,518.67        APP FU 001        107569
           01/01/20      A/P        26323      198937           2           PRE-PAID EFT Dec'19 OR Mo                                       815.18       ODOT 01P        107709
           01/01/20      A/P        26362      199317           2           PRE-PAID EFT Dec, 2019 B&                                  1,193.17       WASHIN 01P         107930
           01/02/20      G/L         6218         6539          1           Hydrant permit refund                         950.00


                                                                Case 19-34517-dwh11             Doc 126     Filed 01/28/20
01/27/2020 09:23:37 AM                                                    Bravo Environmental NW, Inc.                                                              Page 5 of 5
                                                                             G/L History Detail Report
                                                                               12/11/19 To 01/02/20



 Account
   No        Trx Date     Jrnl   Audit No   G/L Trx No   Line       Job                 Description                  Debit           Credit         Vnd / Cust No     Trx No

1001        Columbia Bank-PPV Operations

           01/02/20      G/L         6224         6571          1           Crestmark AR-LOC Funding                    46,000.00

                                                                                                  Account Totals:     1,216,081.98   1,206,849.41


                                                                                                  Current Period:        9,232.57
                                                                                                 Ending Balance:        85,919.53




                                                                Case 19-34517-dwh11             Doc 126        Filed 01/28/20
01/27/2020 09:43:07 AM                                Bravo Environmental NW, Inc.                                                   Page 1 of 4

                                                             A/P Payment Register
                                                   1001 Columbia Bank-PPV Operations



 Chk/Pymt   Payment Vendor                         Invoice            Joint Name                                         Invoice       Invoice
  Ref No      Date  Number       Vendor Name        Trx No            Description            Payment       Discount      Number          Date

      26391 12/13/19 BDC PR 01P
                              BDC Properties LLC
                                                      106601 December, 2019 Rent               32,583.37         0.00 December, 20    12/01/19
            Standard Check                                             Check Amount            32,583.37         0.00
      26392 12/19/19 OREGON DMV
                            Oregon Dept of Motor Vehicles
                                                      105857 T585286 Tab Renewal 12/31/2020      772.00          0.00 T585286 Tab     11/08/19
            Standard Check                                             Check Amount              772.00          0.00
      26393 12/20/19 JAMES 01PJames Thuney
                                                      106755 December Consulting Fees          10,000.00         0.00 December Con    12/20/19
            Standard Check                                             Check Amount            10,000.00         0.00
      26394 12/20/19
                                                      100888                                     -723.65         0.00                 06/27/19
                                                      100892                                     -219.93         0.00                 06/30/19
                                                      101303                                      -47.15         0.00                 06/17/19
                                                      101683                                      -62.87         0.00                 07/15/19
                                                      102072                                    1,272.32         0.00                 07/26/19
                                                      102073                                     -235.49         0.00                 07/31/19
                                                      103114                                      -99.95         0.00                 08/06/19
                                                      103356                                     -543.89         0.00                 08/20/19
                                                      103358                                     -324.45         0.00                 08/31/19
                                                      104478                                     -576.39         0.00                 09/27/19
                                                      104479                                     -303.90         0.00                 09/30/19
                                                      106757                                    7,549.79         0.00                 12/20/19
                                                       97235                                      -35.33         0.00                 03/16/19
                                                       97236                                     -251.55         0.00                 03/14/19
                                                       97261                                      -41.90         0.00                 04/04/19
                                                       97262                                      -95.00         0.00                 03/29/19
                                                       97416                                     -506.42         0.00                 03/27/19
                                                       97417                                      -94.64         0.00                 03/31/19
                                                       98500                                      -20.97         0.00                 04/05/19
                                                       98588                                     -880.20         0.00                 04/25/19
                                                       98589                                     -328.85         0.00                 04/30/19
                                                       98810                                      -53.92         0.00                 05/01/19
                                                       98811                                      -29.95         0.00                 05/01/19
                                                       99821                                     -801.07         0.00                 05/27/19
            Standard Check                                             Check Amount                 0.00         0.00
      26395 12/23/19
                                                      106764 PR check replacement               2,143.72         0.00 PRCK1402        12/23/19
            Standard Check                                             Check Amount             2,143.72         0.00
      26396 12/27/19 CLEANF 01P
                             CLEANFleet
                                                      105957 DOT Testing Renewal 8/19-8/20       170.00          0.00 104230          11/01/19
                                                      106284 DOT                                  35.00          0.00 109770          12/04/19
                                                      106286 DOT                                  75.00          0.00 109677          12/04/19
                                                      106287 DOT                                 130.00          0.00 109445          12/04/19
                                                      106712 DOT                                 130.00          0.00 110571          12/12/19
            Standard Check                                             Check Amount              540.00          0.00
      26397 12/27/19
                                                      106871 Final Check 12/27/2019             1,234.63         0.00 Final Check     12/27/19
            Standard Check                                             Check Amount             1,234.63         0.00

                                    Case 19-34517-dwh11                Doc 126        Filed 01/28/20
01/27/2020 09:43:07 AM                                    Bravo Environmental NW, Inc.                                                    Page 2 of 4
                                                                  A/P Payment Register
                                                        1001 Columbia Bank-PPV Operations



 Chk/Pymt   Payment Vendor                              Invoice            Joint Name                                         Invoice       Invoice
  Ref No      Date  Number         Vendor Name           Trx No            Description            Payment       Discount      Number          Date

      26398 12/27/19 CENTUR 01P
                             Century Insurance Group LLC
                                                          105868                                       30.00          0.00 945649           11/11/19
                                                          105887 BravoERISA Bond10.19-10.15.22        179.00          0.00 5277578         11/20/19
                                                          105954 MVR-                                  10.00          0.00 946072          11/25/19
                                                          106280 MVR-                                  10.00          0.00 948468          12/04/19
                                                          106295 MVR-                                  10.00          0.00 948453          12/03/19
            Standard Check                                                  Check Amount              239.00          0.00
                             Century Insurance Group LLC
      26398 12/30/19 CENTUR 01P
                                                          105868 MVR-                                  -30.00         0.00 945649           11/11/19
                                                          105887 BravoERISA Bond10.19-10.15.22        -179.00         0.00 5277578         11/20/19
                                                          105954 MVR-                                  -10.00         0.00 946072          11/25/19
                                                          106280 MVR-                                  -10.00         0.00 948468          12/04/19
                                                          106295 MVR-                                  -10.00         0.00 948453          12/03/19
            Standard Check                                  *** VOID ***    Check Amount              -239.00         0.00
      26399 12/27/19 CITY O 01PCity of Portland - BES
                                                          105881 AssCvlPen-NOV-2019-182              1,800.00         0.00 10331576        11/06/19
            Standard Check                                                  Check Amount             1,800.00         0.00
      26400 12/27/19 CITY O 03PCity of Portland Water Bureau
                                                          105553 Fireline Water 10/01-10/28/19        126.77          0.00 Fireline Wat    11/05/19
                                                          105618 Water/Sewer 10/01/19-10/28/19      43,937.32         0.00 Water/Sewer     11/05/19
            Standard Check                                                  Check Amount            44,064.09         0.00
      26401 12/27/19 COMCAS 01P
                             Comcast
                                                          106095 Monthly Services11/15-12/14/19      1,145.05         0.00 91354700        11/15/19
                                                          106096 Monthly Services11/15-12/14/19       263.93          0.00 91370098        11/15/19
            Standard Check                                                  Check Amount             1,408.98         0.00
      26402 12/27/19 FED EX 01P
                              Fed Ex
                                                          105674 Express Package David FIsher          71.43          0.00 683954734       11/15/19
            Standard Check                                                  Check Amount               71.43          0.00
      26403 12/27/19 NW NAT 01P
                              NW Natural
                                                          104439 9/10/19-10/08/19 BillingPeriod       103.50          0.00 9/10/19-10/0    10/24/19
                                                          105551 10/8/19-11/06/19 BillingPeriod       339.13          0.00 10/8/19-11/0    11/06/19
            Standard Check                                                  Check Amount              442.63          0.00
      26404 12/30/19 CENTUR 01P
                             Century Insurance Group LLC
                                                          105868 MVR                                   30.00          0.00 945649           11/11/19
                                                          105954 MVR                                   10.00          0.00 946072          11/25/19
                                                          106280 MVR                                   10.00          0.00 948468          12/04/19
                                                          106295 MVR                                   10.00          0.00 948453          12/03/19
            Standard Check                                                  Check Amount               60.00          0.00
      78257 12/12/19 CORPOR 01P
                             Corporate Payment Systems
                                                          105597                                      299.07          0.00                 10/27/19
                                                          105598                                      889.98          0.00                 10/27/19
                                                          105599                                      722.37          0.00                 10/27/19
                                                          105600                                     1,902.21         0.00                 10/27/19
                                                          105601                                      171.48          0.00                 10/27/19
                                                          105602                                      220.57          0.00                 10/27/19
                                                          105603                                      769.29          0.00                 10/27/19
                                                          105604                                     3,056.72         0.00                 10/27/19
                                                          105605                                      311.15          0.00                 10/27/19
                                       Case 19-34517-dwh11                  Doc 126        Filed 01/28/20
01/27/2020 09:43:07 AM                                  Bravo Environmental NW, Inc.                                                  Page 3 of 4
                                                                A/P Payment Register
                                                      1001 Columbia Bank-PPV Operations



 Chk/Pymt   Payment Vendor                            Invoice            Joint Name                                        Invoice      Invoice
  Ref No      Date  Number         Vendor Name         Trx No            Description          Payment       Discount       Number         Date

      78257 12/12/19 CORPOR 01P
                             Corporate Payment Systems
                                                        105606                                    622.63          0.00                 10/27/19
            Standard Other (EFT)                                        Payment Amount           8,965.47         0.00
      78286 12/11/19 KING C 001King Co Finance
                                                        104142 9/30/19 Statement                 5,830.68         0.00 9/30/19         09/30/19
            Standard Other (EFT)                                        Payment Amount           5,830.68         0.00
      78361 12/16/19 COLUMB 02P
                             Columbia Bank
                                                        106614 Dec, 2019 Analysis Charges         566.45          0.00 Dec, 2019 An    12/16/19
            Prepaid Other (EFT)                                         Payment Amount            566.45          0.00
      78366 12/12/19 VISION 01PVision Service Plan
                                                        106624 December Vision Coverage           465.66          0.00 December Vis    12/12/19
            Prepaid Other (EFT)                                         Payment Amount            465.66          0.00
      78400 12/19/19 CRESTM 01P
                             Crestmark Equipment Finance
                                                        106511 12/15/19 Equip Loan Payment      41,354.01         0.00 122663          12/01/19
            Standard Other (EFT)                                        Payment Amount          41,354.01         0.00
      78405 12/19/19 CESCO 01P
                             Cesco Solutions, Inc.
                                                        106739 chemicals - see invoice           3,402.69         0.00 1708784         12/17/19
            Standard Other (EFT)                                        Payment Amount           3,402.69         0.00
      78423 12/20/19 WASCO 001
                            Wasco County Landfill
                                                        105318 DisposalPPVSolid 10/2-10/31/19   34,150.36         0.00 14277           10/31/19
                                                        105860 Standby Time 30Ton min             438.17          0.00 14036-B         11/01/19
                                                        106073 DisposalPPVSolid 10/2-10/31/19     411.47          0.00 14384           11/15/19
            Standard Other (EFT)                                        Payment Amount          35,000.00         0.00
      78435 12/23/19 QL TIT 001QL Titling Trust LTD
                                                        106775 PPV Lease #10878-Pymt #26         4,283.93         0.00 PPV Lease #1    12/23/19
            Prepaid Other (EFT)                                         Payment Amount           4,283.93         0.00
      78488 12/26/19 SAIF C 01PSAIF Corporation
                                                        105893 PPV Oct 2019 Adjustment            -355.82         0.00 6314237         11/01/19
                                                        106865 Apply Credit                       355.82          0.00 Nov WC          12/26/19
            Standard Other (EFT)                                        Payment Amount               0.00         0.00
      78510 12/27/19 ODOT/M 001
                             ODOT/MCTD
                                                        106876 PPV IFTA renewal 2020             3,666.20         0.00 PPV IFTA ren    12/20/19
            Standard Other (EFT)                                        Payment Amount           3,666.20         0.00
      78521 12/30/19 CESCO 01P
                             Cesco Solutions, Inc.
                                                        106885 1-Hydrot,4-Neutro,1-PF 662CH      7,553.93         0.00 1708820         12/19/19
            Standard Other (EFT)                                        Payment Amount           7,553.93         0.00
      78580 12/31/19 OREGON 05P
                             Oregon Dept of Rev - Haz Subst
                                                        105412 2019 Hazardous Substa Poss Fee     188.00          0.00 L1038599488     10/31/19
                                                        106574 2019 Hazardous Substa Poss Fee     188.00          0.00 L0999667008     12/03/19
                                                        106989 2018 Hazardous Late Penalty         20.09          0.00 L1249029440     12/13/19
                                                        107035 2018 Hazardous Late Penalty           0.56         0.00 Additional l    12/31/19
            Standard Other (EFT)                                        Payment Amount            396.65          0.00
      78646 12/31/19 PAY TR 001Pay Trace
                                                        107092 PPV Dec 2019 Processing Fees        16.40          0.00 PPV Dec 2019    12/31/19
            Prepaid Other (EFT)                                         Payment Amount             16.40          0.00




                                       Case 19-34517-dwh11                Doc 126        Filed 01/28/20
01/27/2020 09:43:07 AM                                    Bravo Environmental NW, Inc.                                                   Page 4 of 4
                                                                  A/P Payment Register
                                                        1001 Columbia Bank-PPV Operations



 Chk/Pymt   Payment Vendor                              Invoice            Joint Name                                        Invoice       Invoice
  Ref No      Date  Number           Vendor Name         Trx No            Description           Payment       Discount      Number          Date

      78647 12/31/19 TOTAL 01PTotal Merchant Concepts, Inc.
                                                          107093 PPV Dec 2019 Credit Card Fee       1,328.62         0.00 PPV Dec 2019    12/31/19
            Prepaid Other (EFT)                                           Payment Amount            1,328.62         0.00
      78759 12/23/19 INDUST 02P
                              Industrial Tire Service
                                                          107198 Tires for TT-105 & TT-108          1,540.80         0.00 100316072 &     12/23/19
            Prepaid Other (EFT)                                           Payment Amount            1,540.80         0.00
      78799 12/21/19 APP FU 001
                              APP Fueling Success
                                                          107279 Fuel 12.16-21.19                   8,924.49         0.00 CL18138         12/21/19
            Prepaid Other (EFT)                                           Payment Amount            8,924.49         0.00
      78848 12/30/19 APP FU 001
                              APP Fueling Success
                                                          106854 Fuel 12.11-14.2019                   78.80          0.00 CL17730         12/14/19
            Standard Other (EFT)                                          Payment Amount              78.80          0.00
      78854 12/24/19 APP FU 001
                              APP Fueling Success
                                                          107324 Transmission Fluid12.24.19          396.74          0.00 0151093         12/24/19
            Prepaid Other (EFT)                                           Payment Amount             396.74          0.00
      78968 12/28/19 APP FU 001
                              APP Fueling Success
                                                          107423 Fuel 12.23-28.19                   3,837.07         0.00 Cl18311         12/28/19
            Prepaid Other (EFT)                                           Payment Amount            3,837.07         0.00
      79079 12/31/19 APP FU 001
                              APP Fueling Success
                                                          107569 Fuel 12.30-31.19                   1,518.67         0.00 CL20054         12/31/19
            Prepaid Other (EFT)                                           Payment Amount            1,518.67         0.00
      79238 01/01/20 ODOT 01P Oregon Dept of Transportation
                                                          107709 Dec'19 OR Monthly Mileage Rpt       815.18          0.00 Dec'19 OR Mo    01/01/20
            Prepaid Other (EFT)                                           Payment Amount             815.18          0.00
      79494 01/01/20 WASHIN 01P
                             WA St Dept of Revenue
                                                          107930 Dec, 2019 B&O Tax Return           1,193.17         0.00 Dec, 2019 B&    01/01/20
            Prepaid Other (EFT)                                           Payment Amount            1,193.17         0.00
   9925391 12/19/19 MISC           Glass Services
                                                           93497 Replace One Upstairs Windows        729.00          0.00 12/19/18 Quo    12/19/19
            Prepaid Check                                                   Check Amount             729.00          0.00
   9925391 12/19/19 MISC           Glass Services
                                                           93871 Replace One Upstairs Windows        -729.00         0.00 Correct Date    12/19/19
            Prepaid Check                                                   Check Amount             -729.00         0.00
  12262019 12/26/19 SAIF C 01PSAIF Corporation
                                                          106864 Nov, 2019 - 994047 & 775218        1,183.84         0.00 Nov, 2019 -     11/30/19
            Standard Check                                                  Check Amount            1,183.84         0.00

                                                                           Account Totals         227,440.30         0.00




                                         Case 19-34517-dwh11                Doc 126         Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
01/27/2020 09:45:15 AM                            Bravo Environmental NW, Inc.                                                 Page 1 of 1

                                                          A/P Check Register
                                                 1004 Columbia Bank - PPV Payroll



 Chk/Pymt     Check      Vendor                 Invoice           Joint Name                                      Invoice        Invoice
  Ref No       Date      Number   Vendor Name    Trx No           Description          Payment       Discount     Number           Date

  80220208 12/18/19 PRIMEP 01P
                             Primepay
                                                  106733 Dec, 2019 PR & ACA                 553.73         0.00 Dec, 2019 PR    12/18/19
            Easy Check                                           Payment Amount             553.73         0.00
  80220209 12/20/19 AMERIC 009
                             American Funds
                                                  106773 12/20/19 PPV 401K                2,429.78         0.00 12/20/19 PPV    12/23/19
            Prepaid Check                                          Check Amount           2,429.78         0.00

                                                                  Account Totals          2,983.51         0.00




                                     Case 19-34517-dwh11           Doc 126         Filed 01/28/20
01/27/2020 09:24:49 AM                                                     Bravo Environmental NW, Inc.                                                                      Page 1 of 1
                                                                              G/L History Detail Report
                                                                                12/11/19 To 01/02/20



 Account
   No        Trx Date     Jrnl   Audit No    G/L Trx No   Line       Job                  Description                     Debit            Credit            Vnd / Cust No     Trx No

1004        Columbia Bank - PPV Payroll

           12/13/19      G/L          6180         6502          1           401k entry correction                                564.22
           12/18/19      G/L          6188         6509          1           TFR to PPV Payroll                              58,000.00
           12/18/19      A/P         26079      197263           2           EASY CHECK                                                             553.73     PRIMEP 01P        106733
           12/19/19      G/L          6191         6513          1           TFR to PPV Payroll                                   100.00
           12/20/19      PPVPR        6186          210          1           9/13/19 Rounding Correction
           12/20/19      PPVPR        6186          212          1           Corr Error-R Williams ORTri Tx
           12/20/19      PPVPR        6186          212          3           Corr Error-R Williams ORTri Tx
           12/20/19      PPVPR        6186          209      43              PPV 12/20/19 Bi-Weekly PR                                        20,469.50
           12/20/19      PPVPR        6186          209      58              PPV 12/20/19 Bi-Weekly PR                                        37,601.62
           12/20/19      G/L          6193         6515          3           TFR from PPV                                     1,500.00
           12/20/19      A/P         26103      197348           2           QUICK CHECK                                                       2,429.78        AMERIC 009        106773
           12/23/19      G/L          6197         6519          1           TFR to PPV Payroll                               1,500.00
           12/23/19      A/P         26101      197345           2           A/P INVOICE POST                                 2,143.72                         REEDC 01P         106764
           12/24/19      G/L          6202         6524          1           TFR to PPV payroll                                   200.00
           12/24/19      G/L          6203         6526          1           Correct PAI ACH amount                                83.01
           12/24/19      G/L          6203         6525          2           Correct the account used                                          2,143.72
           12/24/19      G/L          6204         6527          2           Record manual PR check 1401                                       1,418.28
           12/24/19      G/L          6205         6528          1           TFR to PPV Payroll                                   530.00
           12/31/19      PPVPR        6216          214          1           9/13/19 Rounding Correction
           12/31/19      PPVPR        6216          216          1           Corr Error-R Williams ORTri Tx
           12/31/19      PPVPR        6216          216          3           Corr Error-R Williams ORTri Tx
           12/31/19      PPVPR        6216          213      70              Manual checks                                                          247.22
           12/31/19      PPVPR        6216          213      43              PPV 1/3/2020 Bi-Weekly FYE2019                                   17,423.98
           12/31/19      PPVPR        6216          213      58              PPV 1/3/2020 Bi-Weekly FYE2019                                   33,186.21
           12/31/19      G/L          6217         6537          3           TFR to Payroll Accounts                         50,855.00

                                                                                                       Account Totals:      115,475.95       115,474.04


                                                                                                       Current Period:              1.91
                                                                                                     Ending Balance:                2.58




                                                                 Case 19-34517-dwh11                 Doc 126        Filed 01/28/20
Case 19-34517-dwh11   Doc 126   Filed 01/28/20
01/27/2020 09:26:54 AM                                                       Bravo Environmental NW, Inc.                                                                   Page 1 of 1
                                                                                G/L History Detail Report
                                                                                  12/11/19 To 01/02/20



 Account
   No        Trx Date     Jrnl   Audit No      G/L Trx No   Line       Job                  Description                  Debit            Credit            Vnd / Cust No     Trx No

1000        Key Bank - PPV Operating

           12/18/19      G/L           6297          6677          2           Debit card rush fee                                                  25.00
           12/18/19      G/L           6297          6677          4           Debit card rush fee                                                  25.00
           12/31/19      A/P           26249      198510           2           PRE-PAID EFT September to                                           148.36      ARIBA 001        107443
           01/02/20      G/L           6251          6612          4           Open other Key Bank accounts                                         75.00

                                                                                                      Account Totals:                              273.36


                                                                                                      Current Period:                              273.36
                                                                                                     Ending Balance:             226.64




                                                                   Case 19-34517-dwh11               Doc 126       Filed 01/28/20
                                                                                                                                        UST-14B


                                                                                                                Case Number: 19-345-18-dwh11
                                                                                                                Report Mo/Yr:     Dec-19
Debtor:                          PPV, Inc.


                                         UST-14B, ADDITIONAL DISBURSEMENT INFORMATION

Payments on Pre-Petition Unsecured Debt (requires court approval)
Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month
on pre-petition unsecured debt? If "yes", complete table for each payment.
                                                       Payment                         Date of Court
    Payee's Name           Nature of Payment              Date        Amount              Approval                             Yes           No
Various Employees                 Payroll              12/20/19         45,748            12/13/19
                                                                                                                                X




Payments to Attorneys and Other Professionals (requires court approval)
Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month
to a professional such as an attorney, accountant, realtor, appraiser, auctioneer, business consultant, or
other professional person? If "yes", complete table for each payment.
                                  Type of             Payment                            Date of Court
 Professional's Name        Work Performed                Date          Amount              Approval                           Yes           No




Payments to an Officer, Director, Partner, or Other Insider of the Debtor
Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month
to, or for the benefit of, an officer, director, partner, member, shareholder or other insider of the debtor?
If "yes", complete table for each payment.
                                                           Payment                             Purpose of
     Payee's Name           Relationship to Debtor           Date         Amount                Payment                        Yes           No
J. Thuney                  Officer                            12/20/19          5,762 Payroll
J. Thuney                  Officer                            12/20/19        10,000 Consulting Fee                             X
D. Burns                   Shareholder (former)               12/18/19        15,000

INSTRUCTIONS: Use the last column to describe the purpose of each payment, such as gross wages or salary, reimbursement
for business expenses, loan repayment, advance, draw, bonus, dividend, stock distribution, or other reason for the payment.


CERTIFICATION OF BANK ACCOUNTS:

The undersigned certifies under penalty of perjury that every financial account used by the debtor is accounted for in UST-14A of this
report and is held in a depository included on the U.S. Trustee's list of authorized depositories. The undersigned further certifies that
each such depository has been notified that the account holder is a debtor in a Chapter 11 case under the jurisdiction of the Bankruptcy
Court.

BY: /s/ George R. Sullivan___________                     DATE: Jan. 28, 2020_____________
TITLE: CFO______________________




         Monthly Operating Report -Corporate or Partnership Debtor                                                             Page 8 of 13
         United States Trustee-Oregon                                                                                           (Revised 3/4/11)



                                             Case 19-34517-dwh11               Doc 126         Filed 01/28/20
                                                                                                                                               UST-15


                                                                                                             Case Number: 19-345-18-dwh1
                                                                                                             Report Mo/Yr:        Dec-19
Debtor:                 PPV, Inc.

                                           UST-15, STATEMENT OF AGED RECEIVABLES


INSTRUCTIONS: Complete all portions of UST-15, STATEMENT OF AGED RECEIVABLES, unless the debtor asserts the following two
statements are true for this reporting month:

º At the beginning of the reporting month, the debtor did not have any uncollected pre-petition or post-petition accounts receivable; and,

º During the reporting month, the debtor did not have any receivables activity, including the accrual of new accounts receivable, or the collection or
write-off of accounts receivable from prior months.

Initial here ___________ if the debtor asserts that both statements above are correct and then skip to UST-16,
                          Statement of Post-Petition Payables.




Accounts Receivable Aging
                            Balance at           Current             Past Due              Past Due            Past Due             Uncollectible
                            Month End            Portion            31-60 days            61-90 days          over 90 days          Receivables

Pre-petition                  320,397.50          62,657.55           206,516.77             44,954.67              6,268.51

Post-petition                 430,781.48        430,781.48

TOTALS                        751,178.98        493,439.03            206,516.77             44,954.67              6,268.51                      -

Explain what efforts the debtor has made during the reporting period to collect receivables over 60 days
past due.




Accounts Receivable Reconciliation
                                                                                        Post Petition         Pre-Petition              Totals
                        Opening Balance                                                               -          551,412.69            551,412.69
                        Add: Sales on account                                              430,781.48                                  430,781.48
                        Less: Payments on account                                                               (231,015.19)          (231,015.19)
                        Less: Write-offs or other adjustments                                                                                     -
                        Closing Balance                                                    430,781.48            320,397.50            751,178.98


Insider Receivable Reconciliation
Insider Name (e.g. officer, director, partner, member, shareholder)
Relationship to Debtor
                 Opening Balance (if first report, use the balance
                    on date of filing)
                 Add: Current month advances
                 Less: Current month payments
                 Closing Balance                                                                      -                    -                      -



         Monthly Operating Report -Corporate or Partnership Debtor                                                                           Page 9 of 13
         United States Trustee-Oregon                                                                                                         (Revised 3/4/11)



                                           Case 19-34517-dwh11                    Doc 126         Filed 01/28/20
 Customer No               Customer Name       Total         0 ‐ 30 days  31 ‐ 60 days 61 ‐ 90 days   91 + days    Retainage
ADVANC 02P Advanced Chemical Transp,Inc.        5,335.78         4,918.63       417.15          ‐            ‐           ‐
AMERIC 01P American Sani‐Can                    6,003.88         5,408.60       595.28          ‐            ‐           ‐
FLAKE 01P    Arauco North America, Inc.         4,033.22         2,144.05    1,889.17           ‐            ‐           ‐
             Arclin
AUTO Z 01P   AutoZone Maintenance               1,537.85        1,537.85           ‐           ‐            ‐            ‐
             Avalign Thortex
BAGCRA 01P Bagcraft, Inc.                         864.49          864.49           ‐           ‐            ‐            ‐
BALLAR 01P   Ballard Marine Construction LL     8,149.16        8,149.16           ‐           ‐            ‐            ‐
             Bergen Construction
BLACK 01P    Black Gold Industries                300.00             ‐         300.00          ‐            ‐            ‐
             Blue Beacon USA LP 2
             Blue Pine Construction
BOISE 01P    Boise Cascade Wood Products        3,066.32        3,066.32           ‐           ‐            ‐            ‐
BONNEV 01P Bonneville Power Admin Ross C        5,432.81        5,432.81           ‐           ‐            ‐            ‐
             Brew Dr. Kombucha, LLC
CALBAG 01P Calbag Metals Company                6,793.04        6,793.04           ‐           ‐            ‐            ‐
CASCAD 01P Cascade Mechanical Systems             150.00          150.00           ‐           ‐            ‐            ‐
CHAPEL 01P   Chapel Steel                       2,919.82             ‐        1,926.44      993.38          ‐            ‐
             City of Aurora
CLARUS 01P   Clarus, LLC                        1,062.34          128.43        645.93      287.98          ‐            ‐
CLEAN 01P    Clean Harbors Env Svc             47,441.43       17,949.08     12,369.51   12,920.43     4,202.41          ‐
COLUMB 01P Columbia Drain                      43,069.32       35,704.90      7,364.42         ‐            ‐            ‐
COWLIT 01P   Cowlitz Clean Sweep               28,896.81       28,896.81           ‐           ‐            ‐            ‐
DRAIN 02P    Drain Away Rooter                    150.54          150.54           ‐           ‐            ‐            ‐
DRAIN 01P    Drain‐Pro, Inc.                    8,345.86        8,345.86           ‐           ‐            ‐            ‐
ENERGY 01P Energyneering Solutions Inc            537.84          537.84           ‐           ‐            ‐            ‐
ENVIRO 01P   Environmental Business Sol         3,181.45        2,495.10        686.35         ‐            ‐            ‐
ENVIRO 10P   Environmental Compliance Consu       889.66             ‐          889.66         ‐            ‐            ‐
ESCO C 01P   ESCO Corporation                  18,683.85       18,683.85           ‐           ‐            ‐            ‐
EVANS 01P    Evans Metal Fabricators, Inc       1,535.48        1,535.48           ‐           ‐            ‐            ‐
EVOLUT 01P Evolution Plumbing                   2,272.04        2,272.04           ‐           ‐            ‐            ‐
FACILI 01P   Facilities Service Center Inc       (389.40)            ‐             ‐           ‐        (389.40)         ‐
FAIRFI 01P   Fairfield Inn by Marriott          1,658.78             ‐        1,658.78         ‐            ‐            ‐
FAMILY 01P   Family Tree Homes                  5,342.96             ‐             ‐           ‐       5,342.96          ‐
FEENAU 01P Feenaughty Machinery Co              1,882.72        1,882.72           ‐           ‐            ‐            ‐
FLEETW 01P   Fleetwash Inc                      4,014.68        4,014.68           ‐           ‐            ‐            ‐
GENERA 02P General Equipment                    1,163.35             ‐             ‐           ‐       1,163.35          ‐
GEORGI 02P   Georgia‐Pacific Chemical‐ALB       5,989.50        4,847.50           ‐      1,142.00          ‐            ‐
GIBSON 01P   Gibson Steel Basins, Inc.          9,074.04        8,801.12        272.92         ‐            ‐            ‐
GILLES 01P   Gillespie Plumbing                   225.23          225.23           ‐           ‐            ‐            ‐
GREEN 01P    Green Sweep Asphalt Service LL     1,104.44             ‐          525.87      578.57          ‐            ‐
HARRYS 01P   Harry's Real Estate Partners     124,646.00      124,646.00           ‐           ‐            ‐            ‐
HAYWAR 01P Hayward Baker Inc                    1,175.00        1,175.00           ‐           ‐            ‐            ‐
HEXION 01P   Hexion, Inc.                      (2,346.49)            ‐             ‐           ‐      (2,346.49)         ‐
             Hillsboro Garbage Disposal
HOFFMA 01P Hoffman Southwest DBA Professi         150.00          150.00           ‐           ‐            ‐            ‐
HOLT S 01P   Holt Services, Inc.                1,387.84        1,387.84           ‐           ‐            ‐            ‐
             Hood River Garbage
HOOD R 01P Hood River Juice Co.                21,176.10        4,652.23      9,655.53    6,868.34          ‐            ‐
HYDROC 01P HydroCon, LLC                        6,238.82        6,238.82           ‐           ‐            ‐            ‐
INGENI 01P   Ingenium Group, LLC                  205.28          205.28           ‐           ‐            ‐            ‐
JAMMIE 01P Jammie's Environmental Inc.          2,830.56        2,830.56           ‐           ‐            ‐            ‐
             Kanto Corp
KEN ZW 01P   Ken Zwald Trucking                 3,036.19        3,036.19           ‐           ‐            ‐            ‐
LEE BU 01P   Lee Built Construction             4,430.07        3,718.28           ‐        711.79          ‐            ‐
LIQUID 01P   Liquid Environmental Solutions     2,321.05        2,321.05           ‐           ‐            ‐            ‐
LOGIST 01P   Logistic Management Resources      4,536.00        3,936.00        600.00         ‐            ‐            ‐
LOVETT 01P   Lovett Excavating                 25,209.89       15,206.90     10,002.99         ‐            ‐            ‐
MCKENN 01P McKenna Metal, LLC                     676.33             ‐          676.33         ‐            ‐            ‐
MCMENA 04P McMenamins Kennedy School              585.00          585.00           ‐           ‐            ‐            ‐




                             Case 19-34517-dwh11            Doc 126        Filed 01/28/20
 Customer No               Customer Name       Total         0 ‐ 30 days  31 ‐ 60 days 61 ‐ 90 days   91 + days    Retainage
METRO 01P Metro Metals                          3,348.58         3,348.58          ‐            ‐            ‐           ‐
             Mid‐State Industrial Service,
MULTNO 01P Multnomah Cnty Transportation          691.01          691.01           ‐           ‐            ‐            ‐
NRC EN 01P   NRC Environmental Services           911.01          355.18        555.83         ‐            ‐            ‐
NUTTER 01P Nutter Corp                            870.25          166.92        703.33         ‐            ‐            ‐
NW ENV 03P NW Environmental Green Service       3,676.84        1,920.90      1,755.94         ‐            ‐            ‐
KINETI 01P   OPTIMIM                            2,274.96        1,251.77      1,023.19         ‐            ‐            ‐
OREGON 02P OR Dept of Transpo‐N. Portland       4,349.31        4,349.31           ‐           ‐            ‐            ‐
OREGON 18P Oregon Beverage Recycling Coop        (707.60)            ‐             ‐           ‐        (707.60)         ‐
             Oregon Spice Company
PPD 01P      Pacific Plumbing & Drain           2,482.90        2,321.64        161.26         ‐            ‐            ‐
PIERCE 01P   Pierce Cnty Recycling, Compost     1,956.80        1,956.80           ‐           ‐            ‐            ‐
PIZZA 01P    Pizza Blends                         816.47          816.47           ‐           ‐            ‐            ‐
PORTLA 03P   Portland Disposal and Recyclin       736.34             ‐             ‐        736.34          ‐            ‐
PORTLA 04P   Portland Fire & Rescue               705.00          705.00           ‐           ‐            ‐            ‐
PLUMBI 01P   Portland Mechanical Contractor     7,765.55        7,765.55           ‐           ‐            ‐            ‐
PORTLA 05P   Portland Terminal Railroad         1,741.52             ‐             ‐        509.22     1,232.30          ‐
PRO‐PU 01P   Pro‐Pump                             431.56          431.56           ‐           ‐            ‐            ‐
RECOLO 01P Recology Oregon Service Center       1,056.20        1,056.20           ‐           ‐            ‐            ‐
REPUBL 02P   Republic Services of Portland      7,218.94        2,928.12      2,477.10    1,813.72          ‐            ‐
RIVER 01P    River City Environmental, Inc.   174,026.18       44,982.21    117,583.54   11,418.53        41.90          ‐
SCHOON 01P Schooner Creek Transfer              1,487.16        1,487.16           ‐           ‐            ‐            ‐
SCS FI 01P   SCS Field Services                 1,167.23        1,167.23           ‐           ‐            ‐            ‐
             Spartan Environmental Services
SPARTA 01P   Spartan Environmental Services       721.51          378.20           ‐        343.31          ‐            ‐
SR SMI 01P   SR Smith, LLC                       (940.00)            ‐             ‐           ‐        (940.00)         ‐
PSC‐TA 01P   Stericycle ‐ Tacoma               38,467.02       35,888.40      3,447.84    1,790.64    (2,659.86)         ‐
PSC‐WA 01P Stericycle ‐ Washougal              14,497.80       10,927.80      3,570.00         ‐            ‐            ‐
STORM 01P    Storm Water Services                 701.68          701.68           ‐           ‐            ‐            ‐
STRATU 01P   Stratus Corporation                1,328.94             ‐             ‐           ‐       1,328.94          ‐
THE HA 01P   The Harver Company                   658.75          658.75           ‐           ‐            ‐            ‐
THERMO 01P Thermo Fluids Inc                   26,455.47        9,714.51     11,900.54    4,840.42          ‐            ‐
TOYOTA 01P Toyota Subaru of Corvallis           3,117.62             ‐        3,117.62         ‐            ‐            ‐
TUBE S 01P   Tube Specialties                   7,025.58        4,753.08      2,272.50         ‐            ‐            ‐
UNION 01P    Union Wine Company                 3,554.25             ‐        3,554.25         ‐            ‐            ‐
VISTA 01P    Vista Hills Townhomes                852.35          852.35           ‐           ‐            ‐            ‐
WASTE 15P    Waste Management ‐ Pinehurst       3,917.50             ‐        3,917.50         ‐            ‐            ‐
WASTE 08P    Waste Management Washington Co     5,374.18        5,374.18           ‐           ‐            ‐            ‐
WASTEX 01P WasteXpress                            519.49          519.49           ‐           ‐            ‐            ‐
WAYDE 01P Wayde Elliott/Cornelius Boat            943.70          943.70           ‐           ‐            ‐            ‐
                                              751,178.98      493,439.03    206,516.77   44,954.67     6,268.51          ‐




                            Case 19-34517-dwh11             Doc 126        Filed 01/28/20
                                                                                                                                                    UST-16


                                                                                                               Case Number: 19-345-18-dwh11
                                                                                                               Report Mo/Yr:          Dec-19
Debtor:                   PPV, Inc.


                                       UST-16, STATEMENT OF AGED POST-PETITION PAYABLES
                                                PART A - TRADE ACCOUNTS PAYABLE


INSTRUCTIONS: Complete PART A - TRADE ACCOUNTS PAYABLE unless the debtor asserts that this statement is true for this reporting month:

° Except for taxes disclosed in PART B of this report, the debtor has no other unpaid post-petition payables from the current reporting month or from any
prior post-petition months.

Initial here __________if the debtor asserts that the statement above is correct and then skip to UST-16, Part B, Taxes.




Accounts Payable Aging
                                  Balance at               Current                   Past Due                   Past Due                 Past Due
                                  Month End                Portion                  31-60 days                 61-90 days               over 90 days


Post-petition                          45,963.91


1. For Accounts Payable more than 30 days past due, explain why payment has not been made.


2. Attach the debtor's accounts payable aging report.




Post-Petition Trade Accounts Payable Reconciliation


                          Opening Balance                                                                                                              -
                                                                          Due to the hybrid treatment of operating expenses and
                          Additions:                                      payables, reconciliation is not possible. Please refer to
                                                                          the consolidated financial reports, consistent with
                          Less: Payments made                             Debtor's books and records, are attached.
                          Closing Balance                                                                                                              -




        Monthly Operating Report -Corporate or Partnership Debtor                                                                       Page 10 of 13
        United States Trustee-Oregon                                                                                                      (Revised 3/4/11)



                                           Case 19-34517-dwh11                  Doc 126          Filed 01/28/20
                        Vendor No                   Vendor Name                       Pre‐Vendor      Pre‐AP Balance   Total       Post‐AP Calc    Current     31‐60Days    61‐90Days    90+Days   Retainage
                      PEARL 01P     Pearl Ace Hardware               Pearl Ace Hardware                       425.99      425.99            ‐          36.71       244.43        68.91       75.94       ‐
                      PLATT 01P     Platt Electric Supply            Platt Electric Supply                    152.02      256.57        (104.55)     104.55        104.28          ‐         47.74       ‐
                      POWER 02P     Power Plastics Corp.             Power Plastics Corp.                   1,038.44    1,038.44            ‐            ‐       1,038.44          ‐           ‐         ‐
                      SWECO 01P                                      SWECO                                    127.60
                      TARAL 01P     Taral Plastics                   Taral Plastics                         1,202.00    1,202.00            ‐            ‐            ‐            ‐      1,202.00       ‐
                      WASTE 01P     Waste Management of Oregon       Waste Management of Oregon               204.33      204.33            ‐         204.33          ‐            ‐           ‐         ‐
                      WHITE 01P     White Summers Caffee & James     White Summers Caffee & James          41,856.04   41,856.04            ‐            ‐         526.50          ‐     41,329.54       ‐
                      ADVANC 01P    Advanced Electric, Inc.          Advanced Electric, Inc.                  973.05      973.05            ‐            ‐         973.05          ‐           ‐         ‐
                      APP FU 01P    APP Fueling Sucess               APP Fueling Sucess                     4,026.99    4,026.99            ‐            ‐       1,142.66     2,884.33         ‐         ‐
                      APPLIE 01P    Applied Industrial Technologie   Applied Industrial Technologie            13.24       13.24            ‐            ‐            ‐          13.24         ‐         ‐
                      ARCHER 01P    Archer Separation, Inc.          Archer Separation, Inc.               22,469.17   22,469.17            ‐       8,038.12          ‐            ‐     14,431.05       ‐
                      BDC PR 01P    BDC Properties LLC               BDC Properties LLC                    32,824.85   33,066.33        (241.48)   32,824.85       241.48          ‐           ‐         ‐
                      BECKWI 01P    Beckwith & Kuffel                Beckwith & Kuffel                      4,845.23    4,845.23            ‐            ‐       1,710.10     1,255.22    1,879.91       ‐
                      BEZATE 01P    Bezates Construction, Inc.       Bezates Construction, Inc.             9,120.40    9,120.40            ‐            ‐            ‐            ‐      9,120.40       ‐
                      CAMERO 01P    Cameron Great Lakes, Inc.        Cameron Great Lakes, Inc.              3,734.00    3,734.00            ‐            ‐            ‐            ‐      3,734.00       ‐
                      CENTRA 01P    Centratel                        Centratel                                189.07      189.07            ‐         189.07          ‐            ‐           ‐         ‐
                      CENTUR 01P                                     Century Insurance Group LLC               60.00
                      CHAMPI 01P    Champion Upholstery, Inc         Champion Upholstery, Inc                 498.64     498.64             ‐           ‐         498.64          ‐           ‐          ‐
                      CINTAS 01P    Cintas Corporation ‐ 463         Cintas Corporation ‐ 463                 446.00     669.00         (223.00)     334.50       223.00       111.50         ‐          ‐
                      CITY O 01P                                     City of Portland ‐ BES                 1,800.00
                      CITY O 03P    City of Portland Water Bureau    City of Portland Water Bureau         44,629.20   56,974.25     (12,345.05)   56,974.25          ‐            ‐          ‐          ‐
Case 19-34517-dwh11




                      CLEANF 01P                                     CLEANFleet                               410.00
                      COASTA 01P    Coastal Farm and Ranch           Coastal Farm and Ranch                   645.93      645.93            ‐            ‐          38.02       607.91         ‐         ‐
                      COMCAS 01P    Comcast                          Comcast                                1,408.98    1,408.98            ‐       1,408.98          ‐            ‐           ‐         ‐
                      CONCEN 01P    Concentra Medical Centers        Concentra Medical Centers                 55.00       55.00            ‐            ‐          55.00          ‐           ‐         ‐
                      CONTRA 01P    Contractor Supply, Inc.          Contractor Supply, Inc.                1,223.90    1,570.95        (347.05)      347.05       796.20       260.00      167.70       ‐
                      CORPOR 01P    Corporate Payment Systems        Corporate Payment Systems             25,419.99   31,685.44      (6,265.45)   23,021.27     6,917.80     1,746.37         ‐         ‐
                      CRESTM 01P    Crestmark Equipment Finance      Crestmark Equipment Finance           82,708.01   41,354.00                   41,354.00          ‐            ‐           ‐         ‐
                      DELTA 01P     Delta Dental of Washington       Delta Dental of Washington             3,624.80    3,624.80            ‐       3,624.80          ‐            ‐           ‐         ‐
                      DOCUMA 01P    Documart                         Documart                                 758.48    1,497.96        (739.48)      739.48          ‐            ‐        758.48       ‐
                      DOUBLE 01P    Double Life Corporation          Double Life Corporation                1,406.94    1,406.94            ‐            ‐         454.30          ‐        952.64       ‐
                      DSU PE 01P    DSU Peterbilt & GMC, Inc.        DSU Peterbilt & GMC, Inc.                238.24      238.24            ‐            ‐           3.52          ‐        234.72       ‐
                      ECO CA 01P    Eco Car Wash                     Eco Car Wash                              36.00       36.00            ‐            ‐            ‐            ‐         36.00       ‐
                      ENVIRO 01P    Environmental Express            Environmental Express                    749.48      749.48            ‐            ‐            ‐            ‐        749.48       ‐
                      ER ENE 01P    ER Energy Propane                ER Energy Propane                        621.82      621.82            ‐            ‐         302.39        62.85      256.58       ‐
Doc 126




                      FARALL 01P    Farallon Consulting, LLC         Farallon Consulting, LLC               5,415.00    5,415.00            ‐            ‐         952.00     2,873.00    1,590.00       ‐
                      FED EX 01P                                     Fed Ex                                    71.43
                      FERGUS 01P    Ferguson Portland #3007          Ferguson Portland #3007                  390.71      396.28          (5.57)       5.57         79.92      217.04        93.75       ‐
                      FURROW 01P    Furrow Pump                      Furrow Pump                              333.17      515.06        (181.89)     515.06           ‐           ‐            ‐         ‐
                      GEORGE 02P    George Sullivan                                                                       100.00        (100.00)     100.00           ‐           ‐            ‐         ‐
Filed 01/28/20




                      GRAING 01P    Grainger                         Grainger                                 267.10      267.10            ‐           ‐             ‐        267.10          ‐         ‐
                      GREEN 02P     Green Wrench Heavy Equipment,L   Green Wrench Heavy Equipment,L        13,500.00   13,500.00            ‐           ‐             ‐           ‐      13,500.00       ‐
                      GREEN 03P     Green Sweep Asphalt Service      Green Sweep Asphalt Service            2,475.00    2,475.00            ‐           ‐        2,475.00         ‐            ‐         ‐
                      GREENW 01P    Greenway Recycling, LLC          Greenway Recycling, LLC                   88.90      219.45        (130.55)     219.45           ‐           ‐            ‐         ‐
                      HOMEDE 01P    Home Depot Credit Services       Home Depot Credit Services               866.72      866.72            ‐           ‐          866.72         ‐            ‐         ‐
                      INDUST 02P    Industrial Tire Service          Industrial Tire Service                2,328.22    2,364.63         (36.41)     986.83        706.90      670.90          ‐         ‐
                      INFINI 01P    Infinisource Benefit Services    Infinisource Benefit Services            198.00      198.00            ‐         99.00         99.00         ‐            ‐         ‐
                      INTEGR 01P    Allstream                        Allstream                                201.39      201.39            ‐        201.39           ‐           ‐            ‐         ‐
                      IRON M 01P    Iron Mtn Information Mgt, Inc.   Iron Mtn Information Mgt, Inc.            98.85      133.46         (34.61)      34.61         67.92         ‐          30.93       ‐
                      JLE TR 01P    JLE Truckwash, Inc.              JLE Truckwash, Inc.                    1,515.78    2,071.44        (555.66)     555.66        510.57      732.78       272.43       ‐
                        Vendor No                  Vendor Name                       Pre‐Vendor       Pre‐AP Balance    Total       Post‐AP Calc     Current     31‐60Days 61‐90Days      90+Days   Retainage
                      JUBITZ 01P    Jubitz Fleet Services            Jubitz Fleet Services                  2,783.11     9,557.25      (6,774.14)     6,774.14     2,783.11        ‐            ‐         ‐
                      KUBWAT 01P    Kubwater Resources, Inc.         Kubwater Resources, Inc.               1,391.25     1,391.25            ‐             ‐            ‐          ‐       1,391.25       ‐
                      LES SC 01P    Les Schwab Tire Center           Les Schwab Tire Center                    24.20        26.40          (2.20)         2.20         2.20      22.00          ‐         ‐
                      MALLOR 01P    Mallory Safety & Supply LLC      Mallory Safety & Supply LLC              460.00       460.00            ‐            5.00          ‐       455.00          ‐         ‐
                      MATHES 01P    Matheson Tri‐Gas                 Matheson Tri‐Gas                         581.38     1,033.58        (452.20)       452.20       490.14      91.24          ‐         ‐
                      MCGAUG 01P    McGaughey Erickson               McGaughey Erickson                    21,107.00    21,107.00            ‐             ‐         475.00        ‐      20,632.00       ‐
                      MEASUR 01P    Measure‐Tech, Inc.               Measure‐Tech, Inc.                       489.66       489.66            ‐             ‐            ‐          ‐         489.66       ‐
                      MICHAE 01P    Michael D Shockley               Michael D Shockley                       474.02     2,814.61      (2,340.59)     2,340.59       474.02        ‐            ‐         ‐
                      MINERA 01P    Minerals Technologies            Minerals Technologies                  1,609.80     1,609.80            ‐        1,609.80          ‐          ‐            ‐         ‐
                      MITCHE 01P    Mitchell Lewis & Staver Co.      Mitchell Lewis & Staver Co.              267.70       267.70            ‐             ‐           2.05        ‐         265.65       ‐
                      MOTION 01P    MFCP, Inc.                       MFCP, Inc.                               843.87       843.87            ‐             ‐            ‐       147.23       696.64       ‐
                      MT SCO 01P    Mt Scott Fuel Company            Mt Scott Fuel Company                    346.75       346.75            ‐             ‐         346.75        ‐            ‐         ‐
                      NAPA A 01P    Napa Auto Parts                  Napa Auto Parts                          392.96       433.42         (40.46)        40.46       150.66     242.30          ‐         ‐
                      NEOFUN 01P    Neofunds                         Neofunds                                 289.69       341.35         (51.66)        51.66       134.71     146.99         7.99       ‐
                      NW NAT 01P    NW Natural                       NW Natural                               774.64       332.01                       332.01          ‐          ‐            ‐         ‐
                      NW UTI 01P    NW Utility Contractors Associa                                                         750.00        (750.00)       750.00          ‐          ‐            ‐         ‐
                      OREGON 05P    Oregon Dept of Rev ‐ Haz Subst   Oregon Dept of Rev ‐ Haz Subst          931.22        555.22                       555.22          ‐          ‐            ‐         ‐
                      PACIFI 01P    Pacific Office Automation        Pacific Office Automation             4,837.72      5,157.48        (319.76)       319.76     1,518.66     113.94     3,205.12       ‐
                      PAPE K 01P    Pape Kenworth                    Pape Kenworth                        10,780.95     10,937.36        (156.41)       312.82          ‐          ‐      10,624.54       ‐
                      PAPE M 01P    Pape Machinery                   Pape Machinery                          192.20        195.08          (2.88)         2.88          ‐       192.20          ‐         ‐
                      POLAR 02P     Polar Service Center             Polar Service Center                    224.77        224.77            ‐             ‐            ‐       224.77          ‐         ‐
Case 19-34517-dwh11




                      PORTLA 01P    Portland Disposal & Recycling    Portland Disposal & Recycling           606.06        813.15        (207.09)       207.09       204.03     201.02       201.01       ‐
                      PREMIU 02P    Premium Oilfield Technologies    Premium Oilfield Technologies           868.90        868.90            ‐             ‐            ‐          ‐         868.90       ‐
                      ROGERS 01P    Rogers Machinery Co., Inc.       Rogers Machinery Co., Inc.              578.25        578.25            ‐             ‐         578.25        ‐            ‐         ‐
                      RUAN T 01P    Ruan Transport Corporation       Ruan Transport Corporation            8,868.69     12,274.10      (3,405.41)     3,405.41      (110.50)  8,719.49       259.70       ‐
                      SAIF C 01P    SAIF Corporation                 SAIF Corporation                      3,097.83      2,269.81                     2,296.98       (27.17)       ‐            ‐         ‐
                      SCHWAB 01P    Schwabe, Williamson & Wyatt      Schwabe, Williamson & Wyatt          22,777.92     22,777.92            ‐             ‐            ‐          ‐      22,777.92       ‐
                      SEQUEN 01P    SeQuential Biodiesel, LLC        SeQuential Biodiesel, LLC             8,698.05      8,698.05            ‐             ‐       2,350.19   5,797.27       550.59       ‐
                      SPECIA 01P    Specialty Analytical             Specialty Analytical                  7,457.00     12,438.00      (4,981.00)     7,202.00     4,664.00     402.00       170.00       ‐
                      SUSSMA 01P    Sussman Shank LLP                Sussman Shank LLP                   148,328.22    148,328.22            ‐             ‐            ‐          ‐     148,328.22       ‐
                      TACOMA 01P    Tacoma Screw Products            Tacoma Screw Products                    11.07         11.07            ‐             ‐            ‐          ‐          11.07       ‐
                      TANKMA 01P    Tankmax, Inc.                    Tankmax, Inc.                           404.05        404.05            ‐           49.58       354.47        ‐            ‐         ‐
                      THE ST 01P    The Standard Steel Companies     The Standard Steel Companies             43.18         43.18            ‐             ‐            ‐        43.18          ‐         ‐
                      TYCO I 01P    Johnson Controls Security Solu   Johnson Controls Security Solu        4,161.36      4,161.36            ‐             ‐       1,493.70     522.66     2,145.00       ‐
                      UNIFIR 01P    UniFirst Corporation             UniFirst Corporation                  1,758.25      1,202.78                       816.44       386.34        ‐            ‐         ‐
Doc 126




                      UNITED 01P    United Rentals Inc.              United Rentals Inc.                   2,366.29      2,799.87        (433.58)     2,799.87          ‐          ‐            ‐         ‐
                      UNITED 02P    United Site Services of          United Site Services of                 354.00        603.38        (249.38)       337.88        88.50      88.50        88.50       ‐
                      US BAN 01P    US Bank Office Eqpt Fin Svc      US Bank Office Eqpt Fin Svc           8,681.29     12,854.69      (4,173.40)     4,173.40     4,887.29   3,794.00          ‐         ‐
                      VANGUA 01P    Vanguard Cleaning Systems of P   Vanguard Cleaning Systems of P        1,236.00      1,236.00            ‐          412.00       412.00        ‐         412.00       ‐
                      YEON M 01P    Yeon Mini Storage                                                                      313.00        (313.00)       313.00          ‐          ‐            ‐         ‐
Filed 01/28/20




                                                                                                         541,786.98    541,748.78     (45,963.91)   207,136.33    40,772.59  32,906.03   260,933.83       ‐
                                                                                                                                    UST-16


                                                                                            Case Number: 19-345-18-dwh11
                                                                                            Report Mo/Yr:              Dec-19
Debtor:                                PPV, Inc.


                                 UST-16, BUSINESS STATEMENT OF AGED POST-PETITION PAYABLES
                                                       PART B - TAXES


 CERTIFICATION: The undersigned certifies under penalty of perjury that all post-petition taxes required to be withheld or
 collected have been paid to the appropriate taxing authority or that a deposit for such amounts has been made into a separate
 bank tax account as more fully described below.

 BY: /s/ George R. Sullivan___________                   DATE: Jan. 28, 2020_____________




Reconciliation of Unpaid Post-Petition Taxes
                                                   1                    2                      3                           4
                                                                                                                  Unpaid Post-petition
                                        Unpaid Post-petition   Post-petition Taxes    Post-petition Tax             Taxes at End of
                                         Taxes from Prior      Accrued this Month    Payments Made this             Reporting Month
Type of Tax                              Reporting Month        (New Obligations)     Reporting Month              (Column 1+2-3=4)
                                                       FEDERAL EMPLOYMENT TAXES
Employee Income Tax Withheld                                           7,546.77                 (7,546.77)                              -
FICA/Medicare-Employee                                                 4,026.57                 (4,026.57)                              -
FICA/Medicare-Employer                                                 4,026.57                 (4,026.57)                              -
Unemployment (FUTA)                                                       29.04                    (29.04)                              -
                                                        STATE EMPLOYMENT TAXES
Employee Income Tax Withheld                                           3,912.89                 (3,912.89)                              -
Unemployment (SUTA)                                                      392.46                   (392.46)                              -
Worker's Compensation                                                     38.98                    (38.98)                              -
                                                              OTHER TAXES
Corporate Income Tax                                                                                                                    -
Local City/County Tax                                                       496.22                 (496.22)                             -
Sales Tax                                                                                                                               -
Personal Property Tax                                                                                                                   -
Real Property Tax                                                                                                                       -
Other                                                                                                                                   -
                                                                         Total Unpaid Post-Petition Taxes     $                         -



Is the debtor delinquent in any tax reporting? If yes, provide the name of the taxing authority, a description of the
report that is past due, the original report due date, any payment due, and the reason for the delinquency.




        Monthly Operating Report -Corporate or Partnership Debtor                                                       Page 11 of 13
        United States Trustee-Oregon                                                                                      (Revised 3/4/11)



                                          Case 19-34517-dwh11           Doc 126      Filed 01/28/20
                                                                                                                                      UST-17


                                                                                                      Case Number: 19-345-18-dwh1
                                                                                                      Report Mo/Yr:    Dec-19
Debtor:                                PPV, Inc.

                                                  UST-17 STATEMENT OF OPERATIONS
INSTRUCTIONS: Answer each question fully and attach additional sheets as necessary to provide a complete response

Question 1 - Sale of the Debtor's Assets
Did the debtor, or another party on behalf of the the debtor, sell, transfer, or otherwise dispose of any                  Yes          No
of the debtor's assets during the reporting month that are out of the ordinary course of the debtor's
business If yes, attach a schedule identifying each asset, date of sale notice, method of disposition, and
gross and net sale proceeds received. If real property was sold, attach a copy of the closing statement.




Question 2 - Financing
During the reporting month, did the debtor receive any financing, or loans from a non-insider funding source? If yes,
indicate the source of the funds, date paid to debtor, dollar amount, and date of court approval.
                                                                                                 Date of Court
      Source of Funds                            Date Paid               Amount                    Approval                Yes          No
Crestmark                              Various                             339,475.39                      12/13/19
                                                                                                                            X

Question 3 - Insider loans
During the reporting month, did the debtor receive any funds from an officer, director, partner, member, shareholder,
or other insider of the debtor? If yes, indicate the source of funds, date paid to debtor, dollar amount, and date of court
approval.
                                                                                                 Date of Court
       Source of Funds                           Date Paid               Amount                    Approval                Yes          No



Question 4 - Insurance and Bond Coverage
                                                                                                                           Yes          No
Did the debtor renew or replace any insurance policies during this reporting month? If yes, attach
a certificate of insurance for each renewal or change in coverage.

Were any of the debtor's insurance policies canceled or otherwise terminated for any reason during
the reporting month? If yes, explain.

Were any claims made during this reporting month against the debtor's bond? (Answer "No" if the
debtor is not required to have a bond). If yes, explain.


Question 5 - Significant Events.
Provide a narrative report of any significant events that may have an effect on the financial condition of the debtor
or any events out of the ordinary course of business that are not described elsewhere in this report. Attach separate
sheets as necessary.
  Debtor filed chapter 11 on December 10, 2019. In reporting month, debtor filed first day motions, including joint administration,
  banking, cash collateral, obtaining credit, payroll, and professional employment; debtor obtained interim orders as necessary and
  continued regular operations.




        Monthly Operating Report -Corporate or Partnership Debtor                                                         Page 12 of 13
        United States Trustee-Oregon                                                                                        (Revised 3/4/11)



                                         Case 19-34517-dwh11            Doc 126        Filed 01/28/20
                                                                                                                        UST-17


                                                                                          Case Number: 19-345-18-dwh11
                                                                                          Report Mo/Yr:           Dec-19

Debtor:                             PPV, Inc.

                                         UST-17, STATEMENT OF OPERATIONS (Continued)



Question 6 - Case Progress. Explain what progress the debtor has made during the reporting month toward confirmation of a
plan of reorganization.

The debtor has stablized operations and obtained approval of first day motions.




                                                                                       Estimated Date
                                                                                         To be Filed
                                                                      Filed ?            If not Filed
                                    Disclosure Statement:               NO                 4/8/2020
                                    Plan of Reorganization:             NO                 4/8/2020




WHERE TO FILE A MONTHLY OPERATING REPORT: Local Bankruptcy Rule 2015-2 requires the debtor to file its monthly
financial report with the U.S. Bankruptcy Court.


File the original….(select only one)

For a Chapter 11 case filed in Portland, OR:                    For a Chapter 11 case filed in Eugene, OR:
                           United States Bankruptcy Court                           United States Bankruptcy Court
                           1001 SW 5th Avenue, 7th floor                            405 East 8th Avenue, Suite 2600
                           Portland, OR 97204                                       Eugene, OR 97401


CERTIFICATION: The undersigned certifies that copies of this report and supporting documents have been served upon
each of the following persons in this case: U.S. Trustee; the chairperson of each official committee of creditors or
equity security holders and the attorney(s) for each such committee; the debtor and the debtor's attorney; and the
trustee and the trustee's attorney, if applicable.


BY: /s/ Christopher N. Coyle _____________                    DATE: Jan. 28, 2020 _________________

TITLE: Attorney _______________________                       PHONE NUMBER: 503-241-4869 _______

Send U.S. Trustee's copy to: (select only one)

For a Chapter 11 case filed in Portland, OR:                    For a Chapter 11 case filed in Eugene, OR:

Office of the United States Trustee                              Office of the United States Trustee
620 SW Main Street, Suite 213                                    405 East 8th Avenue, Suite 1100
Portland, OR 97205                                               Eugene, OR 97401
VIA CM/ECF ONLY PER UST




         Monthly Operating Report -Corporate or Partnership Debtor                                                    Page 13 of 13
         United States Trustee-Oregon                                                                                   (Revised 3/4/11)



                                            Case 19-34517-dwh11        Doc 126        Filed 01/28/20
